Case 6:18-cv-00061-EKD-JCH Document 381 Filed 03/30/20 Page 1 of 1 Pageid#: 9261



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA                                3/30/2020
                                    LYNCHBURG DIVISION

CRYSTAL VL RIVERS,                               )
                                                 )
      Plaintiff,                                 )
                                                 )
v.                                               )        Civil Action No. 6:18-cv-00061
                                                 )
GARY M. BOWMAN, et al.,                          )        By: Elizabeth K. Dillon
                                                 )            United States District Judge
       Defendants.                               )

                                                ORDER

       For the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED as

follows:

       1. Rivers’ objections (Dkt. No. 378) are OVERRULED;

       2. The March 9, 2020 Report & Recommendation (Dkt. No. 358) is ACCEPTED;

       3. Rivers’ motions for inclusion and enforcement of the Crime Victim’s Rights Act (Dkt. Nos.

18, 224, 230) are DENIED;

       4. Rivers’ motion for limited discovery (Dkt. No. 305) is DENIED; and

       5. Rivers’ “Motion for Enlargement of Pages[,] Motion for Partial Summary Judgment[, and]

Motion to have Plaintiff’s Facts Accepted Because of the Government’s Failure to Contest Any of the

Facts” (Dkt. No. 340) is DENIED as moot.

       The clerk is directed to send a copy of this order to plaintiff and to all counsel of record.

       Entered: March 30, 2020.



                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge
